DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/941050, filed on 07/03/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
English translation for Cite No. 15-26 are filed in co-pending applications 14/941050 and 16/377504. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “attribute information associated with the file” in line 4. There is no antecedent for the term “file”, since the claim previously describes “files” plural. Dependent claims 2-6 are dependent on claim 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US PGPUB: 20010013044; Filed Date: Mar. 20, 2001, hereinafter “Mori”) in view of Ishii et al. (US PGPUB. No. 20030220838; Filed Date: Jan. 03, 2008 hereinafter “Ishii”).
Regarding independents claim 1, Mori teaching: An information processing apparatus comprising a processor configured to: 
store a plurality of files each of which comprises attribute information associated with the file; (Mori – [0024] Digitized documents to be circulated and transactions are stored in a condition that they are correlated with each other, so that when a digitized document is transferred, the circulation history of a transaction concerned with the digitized document can be accessed. Circulation History of the document is attribute information.)
store information on an object which is correlated with the files; (Mori – [0057-0058] Storage Unit 330 contain “block” of data (objects) that are stored on the server 211. [0068] The transaction log object block 560 which is characteristic of the present invention has transaction log objects in which the circulation history of all digitized documents contained in the transactions, that is, the circulation history of all digitized document objects managed by the transaction folders is stored.)
display a first image representing the object on an object list screen; (Mori – [0159] Fig. 23 Display the transaction folder name (Research Material Order Transaction 0705) as element 2312 in Fig. 23.)
Mori teaches displaying the files in object list screen but does not explicitly teach in response to a user's operation to select the object on the object list screen; 
However, Ishii teaches: display the files in response to a user's operation to select the object on the object list screen; (Ishii − [0231] The inspection display portion 783 and the approval-circulation display unit 784 display information such as the existence of a request for respectively an inspection item and an approval circulation, which are destined for the terminal 2352 (Fig. 10). When the user selects the button 798, an inspection-list screen is displayed, allowing the user to verify the contents of the inspection items (e.g. list of files). [0351] By referring to FIG. 33, the following description explains an inspection-list screen linked to the project-top screen shown in FIG. 10. [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. )
on the object list screen, display a second image that represents a value in association with the first image, the value being obtained based on attribute values included in the attribute information of the files; (Ishii − [0231] The inspection display portion 783 and the approval-circulation display unit 784 display information such as the existence of a request for respectively an inspection item and an approval circulation, which are destined for the terminal 2352 (Fig. 10). When the user selects the button 798, an inspection-list screen is displayed, allowing the user to verify the contents of the inspection items (e.g. list of files). [0351] By referring to FIG. 33, the following description explains an inspection-list screen linked to the project-top screen shown in FIG. 10.  [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. [0353] Each row of the reception table 1720 includes a status. The status indicates whether or not this particular terminal 2352 has inspected the received file data. The status displaying “not read” and icon flag for the file “guidance.txt”.)
and in response to an attribute value of at least one of the attribute information of the files being changed by the user, and in response to the object list screen being displayed after the attribute value of the at least one of the attribute information is changed, update the value represented by the second image to reflect the changed attribute value of the attribute information. (Ishii − [0355] As the user of this particular terminal 2352 selects and references this file data, which this particular terminal 2352 is requested to inspect, the status is changed from `Not read` to `Already read.` It is to be noted, however, that the scope of the present invention is not limited to this embodiment.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Ishii provides Mori with a user interface for displaying a file tree of attributes. The motivation for modifying the display of Mori with a file tree attributes of files would improve tracking of status for files required to be completed by multiple user of a project within an organization.
Regarding dependent claim 2, Mori teaches: wherein the second image comprises a character string. (Mori – Fig. 21, [0161] Displayed on the display area operation status of digitized document.)
Regarding dependent claim 3, Mori does not explicitly teach: wherein the second image comprises an icon.
However, Ishii teaches: wherein the second image comprises an icon. (Ishii − [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. Each row of the reception table 1720 includes a status. The status indicates whether or not this particular terminal 2352 has inspected the received file data. The status displaying “not read” and icon flag for the file “guidance.txt”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Ishii provides Mori with a user interface for 
Regarding dependent claim 4, Mori teaches: wherein the processor is further configured to update the value in response to the object list screen being displayed a predetermined time or less after the attribute value of the at least one of the attribute information is changed. (Mori − After the edition, the circulation object is updated by overwriting the edited copy on the circulation object stored in the circulation object block 333 of the server 211 through the network system 218.)
Regarding dependent claim 7, Mori does not explicitly teach: teaches: wherein the processor is further configured to display, in response to the user selecting the second image, a list of files comprising at least one of the stored files correlated with the object.
However, Ishii teaches: wherein the processor is further configured to display, in response to the user selecting the second image, a list of files comprising at least one of the stored files correlated with the object. (Ishii − [0231] [0351-0353] Fig 10 displaying the second image status “flag, 1 item not read”. When the user selects the button 798, an inspection-list screen is displayed, allowing the user to verify the contents of the inspection items (e.g. list of files). [0351] By referring to FIG. 33, the following description explains an inspection-list screen linked to the project-top screen shown in FIG. 10.  [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. [0353] Each row of the reception table 1720 includes a status. The status indicates whether or not this particular terminal 2352 has inspected the received file data.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Ishii provides Mori with a user interface for displaying a file tree of attributes. The motivation for modifying the display of Mori with a file tree attributes of files would improve tracking of status for files required to be completed by multiple user of a project within an organization.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Ishii as applied to claim 1-4 and 7 above, and further in view of Nishikawa et al. (US PGPUB: 20070288293, Filed Date: Aug. 7, 2007, hereinafter Nishikawa).
Regarding dependent claim 5, Mori does not explicitly teach: wherein the processor is further configured to refrain from updating the value in response to the object list screen being displayed greater than a predetermined time after the attribute value of the at least one of the attribute information is changed.
However, Nishikawa teaches: wherein the processor is further configured to refrain from updating the value in response to the object list screen being displayed greater than a predetermined time after the attribute value of the at least one of the attribute information is changed. (Nishikawa – [0076-0077] Accordingly, when the last circulation destination located at the last of a certain circulation route approved a document, the numerical value showing the approval condition is "1," because the denominator and the numerator for the approval condition are equal. Fig. 7 when all the circulation is completed. The value does not change until all reviewers have approved the set of documents (“1” representing completion).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Nishikawa provides Mori and Ishii with a completion status for a set of documents. The motivation for modifying the display of Mori and Ishii with a completion status of all files would improve tracking of status for files required to be completed by multiple user of a project within an organization.
Regarding dependent claim 6, Mori does not explicitly teach: wherein the processor is further configured to refrain from updating the value in response to the object list screen being displayed greater than the predetermined time after the attribute value of the at least one of the attribute information is change
However, Nishikawa teaches: wherein the processor is further configured to refrain from updating the value in response to the object list screen being displayed greater than the predetermined time after the attribute value of the at least one of the attribute information is changed. (Nishikawa – [0076-0077] Accordingly, when the last circulation destination located at the last of a certain circulation route approved a document, the numerical value showing the approval condition is "1," because the denominator and the numerator for the approval condition are equal. Fig. 7 when all the circulation is completed. The value does not change until all reviewers have approved the set of documents (“1” representing completion).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Nishikawa provides Mori and Ishii with a completion status for a set of documents. The motivation for modifying the display of Mori and Ishii with a completion status of all files would improve tracking of status for files required to be completed by multiple user of a project within an organization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-3pm, 6pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARL E BARNES JR/Examiner, Art Unit 2177  

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177